DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The elevator hositway – claim 1
Bearings – claim 3
Chaim and sprocket wheel – claim 8
wherein the arrester is a belt, preferably a V-belt, and the stopper means is a belt wheel or belt gripper – claim 9
wherein the arrester is a v-belt – claim 11
wherein the arrester is a steel wire rope and the stopper means is a rope pulley or rope gripper – claim 12
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 1 objected to because of the following informalities: In line 1, “Arrangement” should be deleted and replaced with “An arrangement”.  Appropriate correction is required.
Claims 2-13 objected to because of the following informalities: In line 1, “Arrangement” should be deleted and replaced with “The arrangement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The below list is not intended to be comprehensive.  

Claim 1 recites the limitation "the elevator hoistway" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the suspension" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 3, the limitation “its” is vague and indefinite.  What does “its” refer to?  Has “its” axis been previously introduced?  What structure is being claimed?
In claim 2, line 4, the limitation “the movement” is vague and indefinite.  Does “the movement” refer to the uncontrolled movement introduced in claim 1 line 1 or the reciprocal movement introduced in claim 1, line 3?  What structure is being claimed?
Claim 2 recites the limitation "the rotational movement” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the speed of movement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 2, the limitation “its” is vague and indefinite.  What does “its” refer to?  Has “its” axis been previously introduced?  What structure is being claimed?
In claim 3, line 4, the limitation “when the elevator car moves” is vague and indefinite.  Does “the movement” refer to the uncontrolled movement introduced in claim 1 line 1 or the reciprocal movement introduced in claim 1, line 3?  What structure is being claimed?
In claim 3, line 5, the limitation “its” is vague and indefinite.  What does “its” refer to?  Has “its” axis been previously introduced?  What structure is being claimed?
In claim 7, line 2, line 3, line 4,and line 10 the limitation “its” is vague and indefinite.  What does “its” refer to?  Has “its” axis been previously introduced?  What structure is being claimed?
7 recites the limitation "the top part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the overspeed governor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Nichols et al., WO 2009/078844.

    PNG
    media_image1.png
    711
    355
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    333
    289
    media_image2.png
    Greyscale

Regarding claim 1, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement (see fig 2 and 6) in an elevator (40) for stopping uncontrolled movement of an elevator car (16), which elevator (20) comprises at least an elevator car (16) arranged to move reciprocally (up and down along 20) in the elevator hoistway (see page 3, line 5) along guide rails (20), and means (42) for stopping uncontrolled movement of the elevator car (16), wherein the arrangement (as described above) comprises an arrester (76) separate from the guide rails (20) of the elevator car (16) and independent of the suspension (12) of the elevator car (16).
Regarding claim 2, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the means (42) for stopping uncontrolled movement of the elevator car (16) comprise a stopper means (72) rotatable around its axis of rotation (72b) from the effect of the movement of the elevator car (16), the rotational movement of which stopper means (72) is arranged to be stopped after the speed of movement of the 
Regarding claim 3, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the stopper means (72) is mounted rotatably on bearings (see supports for 52 below elevator in fig 5a) on the elevator car (16) and connected at its outer rim (outer surface of 72) to the arrester (76) in such a way that when the elevator car (16) moves, the stopper means (72) follows the arrester (76) and receives its rotational movement from  the arrester (76).
Regarding claim 4, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the arrangement (as described above) comprises a brake (74) for stopping rotational movement of the stopper means (72).
Regarding claim 5, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the arrester (76) is flexible (see curvature in fig 6).
Regarding claim 6, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein there are at least two arresters (see 46 on left and right in fig 2) and they are disposed essentially symmetrically (see fig 2) with respect to the elevator car (16) in such a way that both arresters (46) are fixed at their first end above (top in fig 2) the elevator car (16) and at their second end (bottom in fig 2) below the elevator car (16).
Regarding claim 9, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the arrester (76) is a belt (see fig 6), and the stopper means (72) is a belt wheel (see fig 6).

Regarding claim 13, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses arrangement according to claim 1, wherein the overspeed governor (56) is connected to rotate along with the stopper means (52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al.
Regarding claim 8, 10-11, as best understood (see extensive drawing objections and 112 rejections identified above), Nichols et al. discloses an arrester and stopper means as described but does not specify that the arrester may be a chain (claim 8), toothed belt (claim 10), or V-belt (claim 11) and the accepter associated accepting elements (note that these claimed features are not shown in the applicants drawings – see drawing objections).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ the specified arrester and stopper combination since the examiner takes Official Notice of the equivalence of these arrester and stopper structures for their use in the elevator art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be .

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 7, including every structural element recited in the claims, especially, the configuration wherein the first arrester is fixed at its first end to its first fixing point in the top part of the elevator hoistway and at its second end to its second fixing point in the bottom part of the elevator hoistway in such a way that the first arrester is at the point of the elevator car and above it on the first side of the elevator car and below the elevator car on the second side of the elevator car, and in that the second arrester is fixed at its first end to its first fixing point in the top part of the elevator hoistway and at its second end to its second fixing point in the bottom part of the elevator hoistway in such a way that the second arrester is at the point of the elevator car and above it on the second side of the elevator car and below the elevator car on the first side of the elevator car.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654